NO. 12-10-00292-CV

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
RONALD SMITH,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

AMERICA’S BEST VALUE
INN & SUITES,                                              '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed because Appellant, Ronald Smith, has failed to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant
to rule 32.1, Smith’s docketing statement was due to have been filed at the time the
appeal was perfected, i.e., August 31, 2010. See TEX. R. APP. P. 32.1. On September 2,
2010, this court notified Smith that he should file a docketing statement immediately if he
had not already done so. By separate letter, also dated September 2, 2010, this court
requested that Smith pay his filing fee on or before September 13, 2010. See TEX. R.
APP. P. 5.
         Because Smith did not pay his filing fee or file the docketing statement as
requested in the September 2, 2010 letters, this court issued a second notice on
September 17, 2010, advising Smith that the filing fee and the docketing statement were
past due.      The notice further provided that unless the filing fee was paid and the
docketing statement filed on or before September 27, 2010, the appeal would be
presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The
September 27 deadline has passed, and Smith has not complied with the court’s request.
Because Smith has failed, after notice, to comply with rules 5 and 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered September 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)